 1
 2                                                                ENTER JS-6
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,              )   Case No.    CV-18-4278-R
                                            )
12                             Plaintiff,   )   ORDER OF DISMISSAL
     v.                                     )
13                                          )
     $247,685.00 IN U.S. CURRENCY,          )
14                                          )
                        Defendant.          )
15   ____________________________           )
                                            )
16   YISAN SO,                              )
                                            )
17                      Claimant.           )
     ____________________________           )
18
19         THE COURT having been advised by the counsel for the parties that the above-
20 entitled action has been settled;
21        IT IS THEREFORE ORDERED that this action is hereby dismissed without costs
22 and without prejudice to the right, upon good cause shown within 60 days, to reopen the
23 action if the settlement is not consummated. IT IS FURTHER ORDERED that all dates set
24 in this action are hereby vacated. The Court reserves its jurisdiction for the purpose of
25 enforcing the settlement.
26
27 Dated February 26, 2019
28
                                                      MANUEL L. REAL
                                                 United States District Judge
